Case 1:19-cv-04008-PGG-SN Document 42 Filed 11/26/19 Page 1 of 1

FITAPELLI
SCHAFFER

ATTORNEYS AT LAW

28 Liberty Street, 30" Floor + New York, NY 10005
Telephone: (212) 300-0375 « Facsimile: (212) 481-1333 +» wwwislawfirm.com

 

 

 

November 26, 2019

VIA ECF

Hon. Paul G. Gardephe, U.S.D J.
United States District Court
Southern District of New York
40 Foley Square, Room 2204
New York, New York 10007

Re:  Pavonyv, Forge Restaurant LLC, et al, No,: 19 Civ. 04008 (PGG)(SN)

Dear Judge Gardephe,

We represent Plaintiff in the above referenced matter. We, along with counsel for
Defendants, jointly submit this letter to request a one-week extension of time to submit the
settlement agreement and approval letter,

After informing the Court that the Parties reached a settlement, Judge Netburn set
December 2, 2019 as the deadline to file the settlement agreement and approval letter for Your
Honor’s review. ECF No. 41. We respectfully request a one-week extension of time to submit the
settlement agreement and approval letter, which would be duc on or before December 9, 2019, An
extension of time is needed so that the Parties may finalize the settlement agreement, and also, to
accommodate a recent death in Plaintiff’s family. This is the first request for an extension of time.

We thank the Court for its time and attention to this matter.

Respectfully submitted,

Brin bebe

Brian S. Schaffer
MEMO ENDORSED

The Application is granted.
SO ORDERED: .

.PaullG. Gardephe, U.S...

Dated:_ [AV 277 3g [A

CC: All Counsel (via ECF)

 
